Citation Nr: 1003091	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  07-23 433	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUES

1.  Entitlement to a rating higher than 20 percent for Type 
II Diabetes Mellitus.

2.  Entitlement to service connection for hypertension, 
including as secondary to the Type II Diabetes Mellitus.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, including posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from 
November 1965 to September 1971, including a tour in Vietnam 
from September 1970 until just prior to his discharge.  He 
had additional service in the Florida Army National Guard 
until 1986, although his exact periods of active duty for 
training (ACDUTRA) and inactive duty training (INACDUTRA) 
have not been verified.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran's claims for PTSD, depression, anxiety, memory 
loss, and insomnia were separately adjudicated in that May 
2006 rating decision, and the Veteran only appealed the 
denial of his claim for service connection for PTSD.  
However, the U.S. Court of Appeals for Veterans Claims 
(Court/CAVC) has since held that claims for service 
connection for PTSD encompass claims for service connection 
for all psychiatric disabilities.  The scope of a mental 
health disability claim includes any mental disability that 
reasonably may be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record.  See Clemons v. Shinseki, 23 Vet App 1 (2009).  So in 
this appeal the Board is considering the Veteran's claim as 
all-encompassing, so not just for PTSD specifically.

In May 2009, as support for his claims, the Veteran testified 
at a videoconference hearing before the undersigned Veterans 
Law Judge of the Board.

The Board is remanding the claim for a higher rating for the 
Type II Diabetes Mellitus to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.  Whereas the Board is going 
ahead and deciding the remaining claims for service 
connection for hypertension and an acquired psychiatric 
disorder - inclusive of PTSD.


FINDINGS OF FACT

1.  According the probative medical and other evidence of 
record, it is questionable whether the Veteran has 
hypertension - meaning persistent or sustained 
elevated blood pressure versus just occasional elevated blood 
pressure.  In any event, the most probative evidence 
indicates it is less likely than not that even his occasional 
elevated blood pressure readings are caused by or a result of 
his service-connected diabetes mellitus.

2.  There also is no probative (meaning competent and 
credible) evidence indicating the Veteran has the required 
DSM-IV diagnosis of PTSD, or that he alternatively has 
another psychiatric disorder as a result of his military 
service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service 
and may not be presumed to have been incurred in service.  38 
U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  An acquired psychiatric disorder, including PTSD, also 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); 
see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court held that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all 
VA notice errors are presumptively prejudicial, in part, 
because it was "complex, rigid, and mandatory."  Id., at 
1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court may 
conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), since overturned on other grounds in 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that 
prejudicial deficiencies in the timing or content of a 
VCAA notice can be cured by showing the essential fairness of 
the adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, a letter satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in December 
2005, prior to the initial adjudication of his claims in May 
2006.  The letter informed him of the type of evidence needed 
to substantiate his claims and of his and VA's respective 
responsibilities in obtaining this supporting evidence.  A 
more recent March 2007 letter complied with Dingess by also 
apprising him of the downstream disability rating and 
effective date elements of his claims.  And since providing 
that additional Dingess notice, the RO has readjudicated his 
claims in the May 2007 SOC, including considering any 
additional evidence received in response to that additional 
notice.  So the timing defect in the provision of that 
notice, since it did not precede the initial adjudication of 
the claims, has been rectified.  See again Mayfield IV and 
Prickett.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant 
medical and other records that he identified.  He was also 
examined for VA compensation purposes in April 2006 for a 
medical opinion concerning the etiology of his claimed 
hypertension - including specifically in terms of whether it 
is secondary to is already service-connected 
Type II Diabetes Mellitus, that is, proximately due to, the 
result of, or chronically aggravated by the diabetes.  
38 C.F.R. § 3.310(a) and (b); Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  See also 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4); and McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

A VA examination is not necessary to determine whether the 
Veteran has a psychiatric disorder related to his military 
service since the McLendon standards for requesting an 
examination and nexus opinion have not been met.  Under 
McLendon, VA must provide a medical examination in a service-
connection claim when there is:  (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and 
(3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  Id., at 81.  See also 38 U.S.C.A. § 5103A(d) and 38 
C.F.R. § 3.159(c)(4).

In this case, however, none of the Veteran's STRs make any 
reference to a psychiatric disorder - either in the way of a 
relevant subjective complaint or objective clinical finding 
such as a pertinent diagnosis.  Additionally, the only 
psychiatric disorder diagnosed since service, depressive 
disorder, was not discovered until many years after service 
and has not been linked in any way to his service.  There is 
only his unsubstantiated lay allegation of this correlation, 
which is insufficient evidence to require VA to schedule an 
examination for a medical nexus opinion.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004).  There also is no 
evidence confirming he has the required DSM-IV diagnosis of 
PTSD, only his unsubstantiated lay allegation that he does.  
So, simply put, the prongs of the McLendon test have not been 
met.

Accordingly, the Board finds that no further development is 
needed to meet the requirements of the VCAA or Court.



II.	Service Connection for Hypertension

The Veteran claims that he has hypertension because of his 
service-connected diabetes mellitus.  So his claim is 
predicated entirely on the notion that his hypertension is 
secondary to his service-connected diabetes mellitus, that 
is, proximately due to, the result of, or chronically 
aggravated by the diabetes.  38 C.F.R. § 3.310(a) and (b); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish entitlement to service connection on 
this secondary basis, there must be:  (1) evidence confirming 
the Veteran has the currently claimed disability; (2) 
evidence of the service-connected disability; and (3) medical 
evidence establishing a nexus (i.e., link) between the 
service-connected disability and the currently claimed 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); .

As an alternative, direct service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by active military service.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Stated another way, 
direct service connection requires:  (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from disease or injury incurred in or aggravated in the 
line of duty, or any period of INACDUTRA during which the 
individual concerned was disabled or died from injury (but 
not disease) incurred in or aggravated in the line of duty.  
38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a),(d).



To establish status as a "Veteran" based upon a period of 
ACDUTRA, a claimant must establish that he was disabled from 
disease or injury incurred or aggravated in the line of duty 
during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); 
Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant 
has established status as a "Veteran" for other periods of 
service (e.g., the Veteran's period of active duty in the 
Army) does not obviate the need to establish that he is also 
a "Veteran" for purposes of the period of ACDUTRA where the 
claim for benefits is premised on that period of ACDUTRA.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Similarly, in order for the Appellant to achieve "Veteran" 
status and be eligible for service connection for disability 
claimed during his inactive service, the record must 
establish that he was disabled from an injury (but not 
disease) incurred or aggravated during INACDUTRA.  Id; 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. 
Derwinski, 1 Vet. App. 474, 478 (1991).

Hypertension also may be presumed to have been incurred in 
service if manifest to a compensable degree of at least 10-
percent disabling within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption, however, is rebuttable by probative 
evidence to the contrary.

The minimum compensable disability rating (of 10 percent) for 
hypertension requires diastolic pressure of predominantly 100 
or more or systolic pressure of predominantly 160 or more; or 
if a claimant has a history of diastolic pressure of 
predominantly 100 or more and requires continuous medication 
for control.  38 C.F.R. § 4.104, Diagnostic Code (DC) 7101 
(2009).

Hypertension is defined as diastolic blood pressure that is 
predominantly 90 millimeters (mm.) or greater, and isolated 
systolic hypertension is defined as systolic blood pressure 
that is predominantly 160 mm. or greater with a diastolic 
blood pressure of less than 90 mm.  To support a diagnosis of 
hypertension, the blood pressure readings must be taken two 
or more times on at least three different days.  See Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 4.104, 
DC 7101(Note 1) (2009).

In this particular case at hand, the Veteran's service 
treatment records (STRs) do not include any abnormally high 
blood pressure readings, much less indications of 
persistently elevated blood pressure.  For example, his STRs 
indicate blood pressure readings of 124/76 in July 1965, 
118/80 in February 1970, and 118/80 in September 1971, all of 
which are within normal limits.  The last reading was taken 
during his physical examination at the time of his separation 
from active duty.  Since these findings are considered normal 
blood pressure readings, his STRs provide highly probative 
evidence against his claim.  See Struck v. Brown, 9 Vet. App. 
145 (1996).

But of equal or even greater significance, the Veteran's 
post-service records also do not indicate a diagnosis of 
hypertension.  The April 2006 VA examination found blood 
pressures of 124/84, 128/90 and 128/86.  And in the resultant 
diagnostic impression of these findings, the examiner stated 
that most of the Veteran's blood pressures during that 
examination were in the upper range of normal, and that 
sustained elevation in blood pressures had not been noted.  
Consequently, according to the VA examiner, the diagnosis of 
hypertension would appear to be premature at this point.  In 
any event, however, this VA examiner went on to conclude that 
it is less likely than not that even the Veteran's occasional 
elevated blood pressure readings are caused by or a result of 
his 
service-connected diabetes mellitus.

So based on that VA examiner's opinion, it is questionable 
whether the Veteran even has hypertension - meaning 
persistent or sustained elevated blood pressure versus just 
occasional elevated blood pressure.  This is perhaps the most 
fundamental requirement of his claim, first establishing that 
he has hypertension.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (indicating service connection presupposes a 
current diagnosis of the condition claimed, and that without 
this minimum level of proof there can be no valid claim).  
See also Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 
1328, 1332 (1997) (holding that VA compensation only may be 
awarded to an applicant who has disability existing on the 
date of application, not for past disability); see, too, 
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further 
clarifying that the requirement of current disability is 
satisfied when the claimant has the disability at the time 
the claim for VA disability compensation is filed or during 
the pendency of that claim and that a claimant may be granted 
service connection even though the disability resolves prior 
to VA's adjudication of the claim).

Most importantly, though, even resolving all reasonable doubt 
concerning this in the Veteran's favor and presuming - for 
the sake of argument, that his elevated blood pressures have 
been persistent or sustained (and not just occasional), 
as required for a diagnosis of hypertension, the April 2006 
VA examiner discounted any notion that there is any sort of 
correlation between even the Veteran's occasional elevated 
blood pressures and his service-connected diabetes.  
In other words, in that VA examiner's opinion, the Veteran's 
claimed hypertension is not proximately due to, the result 
of, or chronically aggravated by (i.e., secondary to) his 
service-connected Type II Diabetes Mellitus.  
See Velez v. West, 11 Vet. App. 148, 158 (1998) and McQueen 
v. West, 13 Vet. App. 237 (1999) (both indicating, like in 
Wallin, that competent medical nexus evidence is required to 
associate a secondary condition with a service-connected 
disability).

During his May 2009 hearing, the Veteran testified that his 
hypertension and diabetes were first diagnosed around the 
same time - in 2004 or thereabouts, and that he has been 
told by his doctor that these conditions are interrelated.  
But there is no such supporting medical nexus opinion on 
file, to refute the VA examiner's unfavorable opinion.  
Moreover, the Veteran's account of what his doctor 
purportedly said, filtered as it is through a lay person's 
sensibilities, is not competent medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  See also 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  And while the 
Veteran is competent, even as a layman, to report having been 
told that he has elevated blood pressure - including so much 
so (i.e.., on a sustained or persistent basis) so as to have 
received the required diagnosis of hypertension, his 
unsubstantiated lay testimony concerning the purported 
correlation between his claimed hypertension and service-
connected diabetes is less credible, absent a supporting 
medical nexus opinion, than the VA examiner's opinion of no 
such correlation in this specific instance.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Barr 
v. Nicholson, 21 Vet. App. 303, 310 (2007).  
See also 38 C.F.R. § 3.159(a)(2); Rucker v. Brown, 10 Vet. 
App. 67 (1997); and Layno v. Brown, 6 Vet. App. 465, 469 
(1994) ("a legal concept determining whether testimony may be 
heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")). 

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for hypertension, 
including on the basis specifically claimed, namely, that it 
is secondary to his already service-connected diabetes.  And 
as the preponderance of the evidence is against his claim, 
the doctrine of reasonable doubt is not for application.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 
53-56 (1990).  Accordingly, the appeal of this claim is 
denied.

III.	Service Connection for an Acquired Psychiatric 
Disorder, Including PTSD

The Veteran also claims that he has PTSD as a result of his 
military service.

Service connection for PTSD requires:  [1] a current medical 
diagnosis of the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV, presumed to include the adequacy of 
the PTSD symptomatology and the sufficiency of a claimed in-
service stressor), [2] credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and [3] 
medical evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service varies depending on whether the 
Veteran "engaged in combat with the enemy."  Hayes v. Brown, 
5 Vet. App. 60, 66 (1993).

If it is shown through military citation or other appropriate 
evidence that a Veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the Veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence of their actual occurrence, 
provided the testimony is found to be satisfactory, e.g., 
credible and "consistent with the circumstances, conditions, 
or hardships of such service."  In such cases, no further 
developmental or corroborative evidence is necessary.  38 
C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).

Participation in combat, a determination that is to be made 
on a case-by-case basis, requires the Veteran have personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).

Conversely, if the record does not contain evidence that the 
Veteran engaged in combat, such as an award of a Combat 
Infantryman Badge (CIB), Combat Action Ribbon or similar 
citation, the Purple Heart Medal, or any other award 
associated with valor or heroism shown while engaged with an 
enemy force, the record must contain service records or other 
corroborative evidence that substantiates or verifies his 
testimony or statements as to the occurrence of the claimed 
stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Regarding the first and most fundamental requirement of 
establishing entitlement to service connection for PTSD, a 
"clear"" diagnosis of this condition is no longer required.  
Rather, as mentioned, a diagnosis of PTSD need only be in 
accordance with 38 C.F.R. § 4.125(a), which simply mandates 
that, for VA purposes, all mental disorder diagnoses must 
conform to the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).



The Court has taken judicial notice of the mental health 
profession's adoption of the DSM-IV as well as its more 
liberalizing standards to establish a diagnosis of PTSD.  The 
Court acknowledged the change from an objective "would evoke 
. . . in almost anyone" standard in assessing whether a 
stressor is sufficient to trigger PTSD to a subjective 
standard (e.g., whether a person's exposure to a traumatic 
event and response involved intense fear, helplessness, or 
horror).  Thus, as noted by the Court, a more susceptible 
person could have PTSD under the DSM-IV criteria given his or 
her exposure to a traumatic event that would not necessarily 
have the same effect on "almost everyone."  Cohen v. Brown, 
10 Vet. App. 128, 140-141 (1997).

Here, though, the Veteran simply has not submitted any 
probative evidence (meaning both competent and credible) of a 
current DSM-IV diagnosis of PTSD.  So the Board need not 
determine whether he engaged in combat against an enemy 
force, such as while stationed in Vietnam, because, absent 
this required DSM-IV diagnosis of PTSD, there is no valid 
claim regardless of that determination.  See Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed).  
See also Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 
1328, 1332 (1997) (holding that VA compensation only may be 
awarded to an applicant who has disability existing on the 
date of application, not for past disability).  And see 
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further 
explaining that the requirement of a current disability is 
satisfied when the claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim and that a claimant may be granted 
service connection even though the disability resolves prior 
to VA's adjudication of the claim).



But in light of the holding in Clemons v. Shinseki, 23 Vet 
App 1 (2009), the Board must also consider whether the 
Veteran has any other psychiatric disorder, aside from PTSD, 
as a result of his military service.  His only psychiatric 
diagnosis is depressive disorder, and even that condition has 
not been linked by competent evidence to his military service 
- including to any of the traumatic incidents 
("stressors") he says occurred, such as when he purportedly 
took shelter in an ammunition bunker during a barrage of 
incoming rocket and mortar fire.  Irrespective of whether 
that incident occurred, or any of the others he mentioned 
during his May 2009 hearing, his claim still fails because he 
does not have the required medical nexus evidence linking his 
depressive disorder to any of those alleged incidents.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

So the Board has no basis on which to grant service 
connection for an acquired psychiatric disorder, even aside 
from PTSD.  As a layman, the Veteran does not have the 
necessary training and/or expertise to provide a probative 
opinion concerning the etiology of his depressive disorder, 
and specifically in terms of whether it is attributable to 
his military service.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 
(1991) (laypersons generally are not competent to render 
medical opinions regarding diagnosis and etiology).

There are some exceptions to this general rule, such as:  (1) 
when the condition in question is capable of lay 
identification (e.g., a broken leg, separated shoulder, 
varicose veins, flat feet, etc.); or (2) the layman is 
reporting a contemporaneous medical diagnosis; or (3) is 
providing lay testimony describing symptoms that are 
supported by a later diagnosis by a medical professional.  
See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007); and Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Here, though, the Veteran is only competent to testify 
concerning symptoms (including, for example, depression) he 
may have experienced during service and during the many years 
since his discharge, but not their cause in terms of whether 
they are associated with PTSD or other mental illness 
attributable to his military service.  38 C.F.R. § 
3.159(a)(2); see also Rucker v. Brown, 10 Vet. App. 67 (1997) 
and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

A March 2006 VA treatment record indicates a diagnosis of 
rule out depressive disorder, not otherwise specified.  This 
treatment record also indicates, however, the Veteran had not 
previously sought psychiatric treatment or been prescribed 
psychotropic medications.  And the examiner did not comment 
on any possible etiology of the Veteran's depressive disorder 
or connect it in any way to his military service.  Hence, as 
the Veteran's STRs show no complaints, treatment or diagnosis 
of any psychiatric disorder, these records provide evidence 
against his claim for service connection for depressive 
disorder.  Struck v. Brown, 9 Vet. App. 145 (1996).  His 
post-service medical records show he was first diagnosed with 
depressive disorder in March 2005, or thereabouts, some 34 
years after his separation from service.  This 34-year lapse 
between the conclusion of his active duty military service in 
1971, and even the nearly 20 years after the end of his 
subsequent service in the National Guard in 1986, and the 
onset of his symptoms, provides compelling evidence against 
his claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Additionally, he has failed to show continuity of 
symptomatology during the many years since service to 
otherwise support his claim.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997)

For these reasons and bases, the preponderance of the 
evidence is against the claim, in turn meaning there is no 
reasonable doubt to resolve in the Veteran's favor, and that 
his claim must be denied.  38 C.F.R. § 3.102.


ORDER

The claim for service connection for hypertension, including 
secondary to diabetes, is denied.

The claim for service connection for an acquired psychiatric 
disorder, inclusive of PTSD, also is denied.


REMAND

In August 2005, the RO granted service connection for Type II 
Diabetes Mellitus.  In his more recent written statements and 
May 2009 hearing testimony, the Veteran claimed that his 
diabetes has worsened to the point that he deserves a higher 
rating.  Unfortunately, the Board does not have sufficient 
medical evidence to make this important determination, so the 
Board must remand this claim for further development.

When, as here, the record does not adequately reveal the 
current state of a disability, fulfillment of the duty to 
assist includes providing a thorough and contemporaneous 
medical examination that considers the claimant's prior 
medical examinations and treatment.  See Floyd v. Brown, 9 
Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 
407-08 (1994).  VA is required to schedule an examination 
whenever evidence indicates there has been a material change 
in disability or that the current rating may be incorrect.  
38 C.F.R. § 3.327(a) (2009); see also Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  Inadequate medical evaluation 
frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 
422 (1995).  

The Veteran's most recent VA examination to assess the 
severity of his diabetes was in April 2006, so nearly four 
years ago.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(where the Court determined the Board should have ordered a 
contemporaneous examination of the Veteran because a 23-month 
old examination was too remote in time to adequately support 
the decision in an appeal for an increased rating)

Additionally, the most recent VA treatment record from 
January 2007 indicates the Veteran's "blood sugars are out 
of control."  Indeed, his treatment was changed from oral 
hypoglycemic back to insulin after that consultation.  So 
there apparently has been a material change in the status of 
his diabetes since the April 2006 VA examination.  Thus, 
another examination is needed to reassess the severity of 
this disability, including specifically in terms of whether 
he now meets the requirements for a higher rating.  See 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the 
record does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995) 
and Green v. Derwinski, 1 Vet. App. 121 (1991).  

Accordingly, this claim is REMANDED for the following 
additional development and consideration:

1.	Schedule the Veteran for another VA 
examination to assess the current 
severity of his diabetes mellitus.  
Conduct all diagnostic testing and 
evaluation needed to make this 
important determination.  Since the 
Veteran reportedly is back on insulin 
(twice a day), the examiner is 
specifically requested to indicate 
whether the Veteran also is on a 
restricted diet and has to regulate 
his activity.  "Regulation of 
activities" is defined by 38 C.F.R. 
§ 4.119, DC 7913, as the "avoidance of 
strenuous occupational and 
recreational activities."  Medical 
evidence is required to show that 
occupational and recreational 
activities have been restricted.  See 
Camacho v. Nicholson, 21 Vet. App. 
360, 363-364 (2007) (citing 61 Fed. 
Reg. 20,440 (May 7, 1996).  Concerning 
this, the Veteran indicated during his 
May 2009 hearing that he has been told 
by his doctor to "do less," but there 
needs to be some medical confirmation 
of this in the record (or as concluded 
by the VA examiner).  The VA examiner 
also is asked to indicate whether the 
Veteran experiences episodes of 
ketoacidosis or hypoglycemic reactions 
and, if so, how frequently in terms of 
needing to be hospitalized or visit a 
diabetic care provider.  See, DC 7913.  
The claims file, including a complete 
copy of this remand, must be made 
available to the examiner for review 
of the pertinent medical and other 
history.  The Veteran is hereby 
advised that, failure to report for 
this examination, without good cause, 
may have adverse consequences on his 
claim.

2.	Then readjudicate the claim for a 
rating higher than 20 percent for the 
Type II Diabetes Mellitus in light of 
the additional evidence, including the 
results of the VA examination.  If the 
claim is not granted to the Veteran's 
satisfaction, send him and his 
representative an SSOC and give them 
an opportunity to submit written or 
other argument in response before 
returning the file to the Board for 
further appellate consideration of 
this remaining claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


